Citation Nr: 9919894	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling, 
based on the disagreement with the August 1994 initial award.

2.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 10 percent 
disabling, based on the disagreement with the August 1994 
initial award.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 1977 
and from January 1983 to January 1994.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In his initial claim, received in February 1994, the veteran 
submitted a claim of entitlement to service connection for a 
left ankle/foot disability that has not been addressed by the 
RO.  This claim is referred to the RO for initial 
adjudication. 


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id.  
Finally, when a veteran appeals the initial rating assigned 
for a disability, and the RO issues a statement of the case 
for an increased rating, the case must be remanded for the 
issuance of a proper statement of the case. Id. at 132.  On 
remand, the veteran is afforded time in which to perfect the 
appeal and to address specific items in the statement of the 
case. Id. 

In this case, the veteran originally applied for service 
connection for left shoulder and knee disabilities in 
February 1994.  In an August 1994 rating decision, the RO 
awarded service connection for a left knee disability, 
assigning a 10 percent initial evaluation and for a left 
shoulder disability, assigning a noncompensable rating.  The 
veteran appealed that initial rating.  A later May 1998 
rating decision increased the veteran's left shoulder initial 
rating to 10 percent, effective from the day after his 
service discharge, and also awarded him a temporary 100 
percent rating from January 15, 1998 to May 1, 1998 based on 
surgical treatment necessitating convalescence.  An August 
1998 rating decision extended the temporary 100 percent 
rating to August 31, 1998; thereafter reducing his rating to 
10 percent.  There has not been a thorough examination 
subsequent to the surgery.  The statements of the case and 
supplemental statements of the case have listed the issues as 
increase evaluations for service connected left shoulder and 
knee disabilities.  From a review of the claims folder, it is 
unclear whether the RO, as required by Fenderson, considered 
the possibility of staged ratings from the date of submission 
of the claims and the dates of the awards, and whether it 
properly advised the veteran of the laws and regulations 
pertinent to the appeal of an initially assigned disability 
rating.

The veteran contends that his left shoulder and knee 
disabilities are more severe than the current ratings 
reflect.  The veteran's representative, in the May 1999 
informal hearing presentation, contends that the veteran's 
claims should be remanded for an examination to assess 
functional limitation due to pain, fatigability, 
incoordination and flare-ups.  Although the April and October 
1994 VA examiners noted that the veteran complained of 
chronic pain and stiffness, the examiners failed to provide 
adequate assessments of functional loss due to pain, to 
include functional loss during flare-ups.  Arms v. West, 12 
Vet. App. 188 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  These opinions are not adequate for rating purposes.  
Moreover, there is no evidence of record that the veteran was 
provided a VA orthopedic examination to evaluate the severity 
of his left shoulder disability since his January 1998 
surgery.  The Court has held that, under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Iowa City, Iowa, dated from 
April 1998 to the present.  

2. Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination by a board certified 
specialist, if available, to determine 
the extent of the veteran's service-
connected left shoulder and knee 
disabilities.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional loss 
due to pain should be identified as well.  
The examiner should also attempt to 
assess the degree of any pain present.  
The extent of any weakened movement, 
atrophy, excess fatigability or 
incoordination should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups and if feasible, express this in 
terms of additional limitation of motion 
during flare-ups.  If not feasible, the 
examiner should so state.  All opinions 
and conclusions must be supported by 
complete rationale.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should then 
undertake any other development deemed 
appropriate, and readjudicate the issues 
of entitlement to increased evaluation 
for left shoulder and knee disabilities, 
keeping in mind the holding in Fenderson.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



